DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: claim recites “to rotate the claw on its axes from secondary to primary position”, which should be amended to “its axis”.  Appropriate correction is required.

Claim 1 recites the limitation "a cinch override lever" twice. It is unclear whether these instances refer to one or two cinch override levers. For the purposes of examination, these instances are interpreted as referring to the same, single cinch override lever. Appropriate clarification is required.

Claim 1 recites the limitation "a " twice. It is unclear whether these instances refer to one or two pawl release levers. For the purposes of examination, these instances are interpreted as referring to the same, single pawl release lever. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottino (US-10378252-B2) in view of Murray (US-6341448-B1).

With regards to claim 1, Ottino discloses a vehicle side door latch (18’ Figure 25), comprising: 
a cinching actuator (180’ Figure 31); 
a motor (182 Figure 31); and 
a two-stage gear train system for performing a cinching function of the side door latch, wherein rotation of the motor (182, best demonstrated by the embodiment shown Figures 16D [Wingdings font/0xE0] 16I) drives driver (186 Figure 30) and driven gears (188 Figure 30), wherein the driven gear drives a cinching lever (134 Figure 27).
Ottino does not disclose that the cinching actuator is a remote cinching actuator. 
However, Murray discloses a similar vehicle latch with a remote cinching actuator (18 Figure 6, Col 6 Para 2), in which a cinching motor (108 Figure 6) drives driver (122 Figure 6) and driven (126 Figure 6) gears. The driven gear is coupled to a cable lever (114 Figure 6) mechanically attached by a cable (154 Figure 6) to a cinching lever (326 Figure 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the cinching actuator of Ottino into a remote cinching actuator in the style of Murray. Such a conversion would add the cable and cable lever of Murray between the driven gear and cinching lever of Ottino, so that actuation of the cinching cable of Murray rotates the cinching lever of Ottino. One would have been motivated to perform this conversion in order to reduce the size of Ottino’s door latch by moving the cinching actuator to a remote location.
Thus, Ottino in view of Murray teaches a vehicle latch in which the driven gear (188 Figure 30 – Ottino), which is coupled to a cable lever (114 Figure 6 – Murray) mechanically attached by a cable (154 Figure 6 – Murray), to a cinching lever (134 Figure 27 – Ottino) within the side door latch (18’ Figure 25 – Ottino), that will move a cinch drive link (136 Figure 27 – Ottino) which is in turn attached to a bearing (138 Figure 27 – Ottino), that will move along with the cinch drive link, and travel through a canal (J-shaped canal of lever 162, Figure 29 – Ottino) of a cinch override lever (162 Figure 29 – Ottino), maintaining a cinching travel course (best demonstrated by the embodiment shown Figures 16D [Wingdings font/0xE0] 16I – Ottino) and allowing an engagement of a claw (36 Figure 25 – Ottino) and the cinch drive link (via ratchet lug 50, Figure 28 – Ottino) to rotate the claw on its axes (interpreted as intending to recite “its axis”, 40 Figure 25 – Ottino) from secondary (36, best demonstrated by the embodiment shown Figure 14A – Ottino) to primary (36, best demonstrated by the embodiment shown Figure 14B – Ottino) position; 
a power release function (Col 25 Para 5 – Ottino) comprising of a motor (322 Figure 29 – Ottino) embedded within the side door latch, wherein rotation of the motor will drive a power release gear (330 Figure 29), and consequently, through a cam (342 Figure 29) on the power release gear, a power release lever (326 Figure 29 – Ottino) will allow a movement of a pawl release lever (90’ Figure 26) that will contact a pawl lifter (64 Figure 25), coupled to a pawl (38 Figure 25), thereby permitting the claw (36 Figure 25) to rotate freely to its open position; and 
a cinch override function (160 Figure 28, Col 25 Para 2), for ceasing of a cinching operation at any time of the cinching travel course and upon battery loss (the inside manual release lever 212 can trigger the cinch override function any time and in the case of power loss), the cinch override function comprises a cinch override lever (162 Figure 29 [interpreted as referring to the single cinch override lever referenced above]) that interacts with a cinch override clutch lever (168 Figure 29) coupled to a cinch override clutch link (300 Figure 27), and the cinch override clutch link is in turn joined to a pawl release lever (90’ Figure 26 [interpreted as referring to the single pawl release lever referenced above] allowing the disengagement of the cinch drive link (136 Figure 27) from the latch claw (36 Figure 25) and inside (212 Figure 31) and outside (232 Figure 22C [not shown, but engaged as in Figure 22C with lug 108 of Figure 26) manual release levers that allow for the cinch override function whether the side door latch is cinching or not.

With regards to claim 2, Ottino in view of Murray teaches the side door latch (10) as in claim 1, 
further comprising integrated switches (112, 202 Figure 30 – Ottino).

With regards to claim 3, Ottino in view of Murray teaches the side door latch as in claim 2, 
wherein the integrated switches (112, 202 Figure 30 – Ottino) communicate to a vehicle body controller (113 Figure 31) to identify functional positions (Col 14 Lines 16-20) of the latch pawl (38 Figure 25).
Ottino does not disclose that the integrated switches also identify functional positions of the latch claw.
However, as Ottino discloses an integrated switch for monitoring the position of the latch pawl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a similar integrated switch to monitor the position of the latch claw (36 Figure 25). One would have been motivated to make the addition in order to improve the safety of the latch by monitoring the position of the latch claw for deviations from its expected position.

With regards to claim 4, Ottino in view of Murray teaches the side door latch as in claim 1, 
wherein the remote cinching actuator (180’ Figure 31 of Ottino, as modified in view of Murray) further comprises one integrated switch (202 Figure 30, Col 15 Lines 30-39 – Ottino).

With regards to claim 5, Ottino in view of Murray teaches the side door latch as in claim 4, 
wherein the integrated switch (202 Figure 30 – Ottino) communicate to a vehicle body controller (113 Figure 31) to identify a functional position of a cinching mechanism (321 Figure 31) within the cinching actuator (Col 15 Lines 30-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210372169-A1: A related cinching vehicle latch.
US-11180934-B2: A related cinching vehicle latch.
US-10329806-B2: A related cinching vehicle latch.
US-20190017301-A1: A related cinching vehicle latch.
US-9903143-B2: A related cinching vehicle latch.
US-20210277689-A1: A related cinching vehicle latch.
US-20210230911-A1: A related cinching vehicle latch.
WO-2020071651-A1: A related cinching vehicle latch.
EP-3321456-A1: A related cinching vehicle latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675